Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Claims 4-5, 7-11, 13-15, 18-21, 25, 27, 31-46, 48-49, 51-63 have been cancelled.  Claims 1, 2, 6, and 29 have been amended, and claims 65-73 have been newly added in the amendments filed on July 14, 2021. Following the amendment, Claims 1-3, 6, 12, 16-17, 22-24, 26, 28-30, 47, 50, and 64-73 are pending.
Claims 2, 16-17, 26, 47, 50, and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3, 6, 12, 22-24, 28-30 and 65-73 are examined.

Claim Rejections - 35 USC § 112 (Withdrawn)
As currently amended, the rejection of Claims 1, 3, 6, 11-12, 22-24, and 28-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.  The scope of the claims has been clarified by amendments.

Claim Rejections - 35 USC § 112 (New, Necessitated by amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 30, 65, 66 and 69-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the antibody-target protein” of claim 1 and there is a lack of antecedent basis for this term within claim 1.
Claims 65 and 66 are indefinite because they recite an intended result (“enables detection of protein interactors…” and “produces fold enrichment of protein interactors…”, respectively) that appears to be linked to no structural/material feature of the digestion enzyme; nor are there any method steps for “detection” or “produc[ing] fold enrichment”.  For purposes of applying art, these limitations will be interpreted as inherent effects of a method “wherein the immunoprecipitated antibody-target protein is digested prior to mass spectrometry” as recited in Claim 30.
Claims 69 and 70 recites “the digesting” in claim 65 but this term does not appear in the parent claim. Rather, the claims says “digestion”. 
Claim 71 recites “the protease digest” of either claim 69 or 70 but there is no antecedent basis for this term in Claim 70.  
Claim 72 recites “the chemical digest” in either claim 68 or 69, but there is no antecedent basis for this limitation in Claim 68.
Claim 73 recites “the protease digest” of either claim 68 or 69 but there is no antecedent basis for this term in Claim 68.


Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As amended, Claims 1, 3, 6, 11-12, 22-24, 28-30 and 65-73 stand as rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process judicial exception without significantly more for reasons of record as applied to claims 1, 3, 6, 11-12, 22-24, 28-30 and expanded to newly added claims 65-73.
As stated previously the claim(s) recite(s) at least one abstract idea judicial exception:  analyzing, determining, and identifying; wherein “fold enrichment is determined by the following formula 3Application No. 16/305,589 Attorney Docket No. 01129-0055-OOUS: 

    PNG
    media_image1.png
    50
    405
    media_image1.png
    Greyscale
”, which is a mathematical equation/calculation abstract idea judicial exception.
On page 12 of Remarks filed July 14, 2021, Applicant traverses the rejection on the grounds that the claims use the judicial exception in a manner that imposes a meaningful limit (Remarks pg. 12, second paragraph).  Applicant asserts that the recitation of a particular machine, namely, mass spectrophotometer integrates the judicial exception into a practical application thereof (pg. 12, third paragraph).  
While these arguments have been considered in full, they are not persuasive for the following reasons.  MPEP 2106.05(b) regarding use of a “particular machine” states that the particularity or generality of the machine must be considered. It states: “One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).” The key to these cases is that they both demonstrate integral use of a machine to achieve performance of a method;  in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  
The instant case merely uses mass spectrometry (MS) to “analyze” binding of protein to a test antibody.  Mass spectrometry is always used to analyze the mass-to-charge ratio of ions to yield a mass spectrum or plot of intensity as a function of the ratio.  Analysis is performed by software has been developed for protein fragmentation libraries that contain published patterns of known decomposition reactions. Within the instant claims, use of MS does not impose meaningful limits upon the judicial exceptions of analyzing, determining, identifying or calculating fold enrichment.   
The following reference has been added to the rejection in response to Applicant’s arguments and newly added claims that recite the method comprising trypsin digestion (instant claims 65, 66, and 69-73) and further comprise separation by liquid chromatography (instant claim 68).  The following prior art demonstrates that recitation of an MS machine adds nothing over what was known in the art at filing: Mohammed et al., Nature Protocols, 11(2): 316-326, January 2016 teaches, “Rapid immunoprecipitation mass spectrometry of endogenous protein (RIME)  is a method that allows the study of protein complexes” just like the protein-antibody complexes of the instant claims. The reference teaches use of HeLa cells of instant claim 6 (see Table 1); protein digestion using the trypsin of newly added instant claims 65, 66, and 69-71 (pg. 322, “Enzymatic digestion”); and, formic acid of newly added instant claims 69 and 72 (pg. 322, step 24). The reference further teaches desalting and liquid chromatography (LC) separation methods as required by newly added claim 68 (pg. 322, “Peptide desalting…”, steps 25-30 and “LC-MS/MS”, steps 31-33). 
The preponderance of evidence demonstrate that these elements/steps do not add meaningful limits upon the judicial exception(s) nor provide and inventive concept over what were well-understood, routine and conventional activities in the art at the time of invention. Therefore, for all of these reasons, the rejection is maintained.  

Claim Rejections - 35 USC § 103 (New, Necessitated by amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As currently amended to recite newly added limitations, Claims 1, 3, 6, 11-12, 22-24, 28-30 and 65-73 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed et al., Nature Protocols, 11(2): 316-326, January 2016 taken with Mellacheruvu et al., Fold Enrichment (FC-B) Calculation, Nature Methods 10(8): 730-736, 2013. 
The Mohammed et al. prior art teaches rapid immunoprecipitation mass spectrometry (MS) of endogenous proteins (RIME), which is a method that allows the study of protein complexes.  The reference summarizes “The protocol can be divided into four defined stages: cell culture and cross-linking; lysate preparation and immunoprecipitation; protease digestion and liquid chromatography-tandem MS (LC-MS/MS) analysis; and computational data analysis” (pg. 317, last full paragraph of first column). The MS is tandem MS (instant claim 28). The reference teaches, “Immunoprecipitation strategies targeting overexpressed proteins have provided enormous insights into protein-protein interaction networks in many organisms, including yeast8-ll , flies 12,13, plants14-I6 and mammalian cells4,17- 22, and the high affinity afforded by the epitope antibody interaction provides robust purification” (pg. 316, first column).  instant claim 1, part (vi) see also Figure 3b and c.  From Figure 1 it is evident that the method comprises selecting an antibody and conjugating that antibody to beads (Steps 1-4); preparing a cell lysate (Steps 11-16); contacting the lysate with the test antibody (Steps 17-20); and analyzing the immunoprecipitation by mass spectrometry (Steps 31-33).  Thus the reference teaches instant claim 1, steps (i) through (iv) and the biological sample of cells in cell culture, as recited in instant claim 3.  
The reference teaches “affinity enrichment” is the result (pg. 318, middle of first column) and states, “RIME allows the enrichment of endogenous proteins in a rapid and low-cost manner” pg. 319, first column, Alternative methods). The reference states, “it is crucial that controls to identify nonspecific interactions are included in RIME analysis” (pg. 319, Second column, first full paragraph) and “We define proteins as specific interactors if they have been exclusively identified in the target RIME analysis and not in the nonspecific control (a parallel RIME analysis using a nonspecific IgG RIME from the same lysate preparation)” (pg. 324, ANTICIPATED RESULTS).  Therefore, the reference teaches comparing a second cell lysate that is not treated with the test antibody, as a control. While the reference does not per se use the words “fold enrichment” or disclose the formula of instant claim 1, part (v) it does disclose “>8- to 10-fold increase” upon reducing and alkylating RIME samples.  The reference further discloses the method comprises “computational data analysis” (pg. 317, last full paragraph of first column).  Furthermore, “determining” using a mathematical formula or calculation is a judicial exception that cannot determine patentability over a prior art reference.  
instant claim 6. Additionally the reference discloses hundreds of target proteins are identified as binding to the antibody (Figure 3a and ANTICIPATED RESULTS), which teaches the methods of instant claims 23 and 24.  Figures 3b and c disclose identification of specific epitopes, as required by instant claim 29 and newly added claim 67.  The reference accounts for identification of post-translationally modified proteins (pg. 323, Protocol step 34 wherein it states “Oxidized methionine residues and deamidated asparagine and glutamine residues are typically introduced during the sample work-up. We include these as variable modifications to capture M-, N- and Q-containing peptides that are either modified, unmodified or both.”)  The reference teaches digestion prior to mass spectrometry (Protocol steps 21-24), which teaches the method of newly added instant claims 65-66 and 69-70. The method of Muhammed et al. further discloses desalting and liquid chromatography tandem MS (protocol steps 25-33), which teaches the requirements of instant claim 68.  Lastly, the method disclosed in the prior art comprises the protease trypsin (pg. 317, second to last paragraph and specifically stated in Protocol steps 21, 22, and 24; and the prior art method also teaches chemical digestion with formic acid (stated in Protocol steps 24, 26, 28, 29 and 31), as required by newly added claim 72. 
While the Mohammed et al. reference expressly utilized Xcalibur software (Thermo Fisher Scientific);  Proteome Discoverer (Thermo Fischer Scientific); Mascot (Matrix Science); and, SEQUEST (University of Washington) (pg. 319, Materials, Software), it does not disclose “determining fold enrichment” according to the formula of instant Claim 1. 
Mellacheruvu et al. remedies this deficiency by teaching that it was well-established in the art prior to filing that “Fold Change is calculated as the ratio of the normalized spectral count prey protein or protein “i” of the reference and formulas is equivalent to the “target protein” of Claim.  The “test antibody” of the instant claims is “bait j” of the Mallecheruvu reference. The “negative control baits” of the reference are equivalent to normalized spectral counts in lysate not treated with the test antibody.  Mellacheruvu et al. teach normalized spectral counts (“Ti,j “) are computed as Ti,j = SCi,j /Nj, or the spectral count for protein i with bait j (“SCi,j”) over the normalization factor (Nj), wherein normalization factor (Nj) is equal to the sum of protein x (wherein protein x represents all other proteins including protein i;  Nj = ΣSCxj). And Ci is equivalent to the sum of spectral count for protein i with bait x (where bait x is not bait j) divided by the sum of spectral counts for protein x with bait x (“Ci = [Σ(SCi,x/Nx)]” of the reference).   Thus, the formula for fold change in the disclosure - FCi,j = (Ti,j)/(Ci) - is equal to the formula of Claim 1:  

    PNG
    media_image2.png
    63
    479
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art would be motivated to use the formula for calculating fold change, as taught by Mellacheruvu et al., in the method of Mohammed et al. because explicit motivation is provided wherein Mellacheruvu teaches “Identification of target protein(s) from an antibody immunoprecipitation of whole cell lysates is challenging as there are numerous background contaminant peptides that are co-

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649